Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-1745

                  JOSE A. NUÑEZ-SANTIAGO, ET AL.,
                            Plaintiffs,

                                      v.

         PUERTO RICO ELECTRICAL POWER AUTHORITY, ET AL.,
                     Defendants, Appellants,

                                      v.

                  CARIBBEAN RESTAURANTS, ET AL.,
                   Cross-Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
       [Hon. Raymond L. Acosta, Senior U.S. District Judge]


                              Before
                Selya and Howard, Circuit Judges,
                  and Singal,* District Judge.


     Evan Slavitt, with whom Bodoff & Slavitt LLP, David C.
Indiano, Alexander Bopp and Indiano & Williams, P.S.C. were on
brief, for appellants.
     Amancio Arias Guardiola, with whom Arias Cestero & Arias
Guardiola was on brief, for appellees.


                                May 5, 2004



*
 Of the district of Maine, sitting by designation.
      Per curiam.        Jose Alberto Nuñez Gomez, then three years old,

was injured on March 21, 1999 when he placed his hand inside an

unlocked electrical box owned by Puerto Rico Electrical Power

Authority ("PREPA") and located near a Burger King restaurant

operated by Caribbean Restaurants.                     The child and his parents

sued the electric company and Caribbean Restaurants, together

with various other defendants, for negligence under Puerto Rico's

civil code.      PREPA cross-claimed against Caribbean Restaurants.

      At trial, the district court granted Caribbean Restaurants'

motions    for       judgment    as   a    matter      of   law   against    both     the

plaintiffs and PREPA, ruling that there was insufficient evidence

upon which       a    jury    could   find   that      Caribbean    Restaurants       had

breached a duty of care.                  The jury found PREPA to have been

negligent and awarded damages.                   After the verdict but before

judgment    was        entered    against        it,   PREPA      settled    with     the

plaintiffs.          Now PREPA appeals the judgments as a matter of law

in   Caribbean        Restaurants'    favor,      apparently       seeking   to     force

Caribbean Restaurants to contribute to the settlement payments to

the plaintiffs.         The plaintiffs are not involved in this appeal.

      Orders granting motions for judgment as a matter of law are

reviewed de novo.            Hochen v. Bobst Group, Inc., 290 F.3d 446, 453

(1st Cir. 2002).             Like the district court, this court examines




                                           -2-
the evidence and all fair inferences in the light most favorable

to the non-movant to determine whether the non-movant has offered

"more    than    a    mere    scintilla        of   evidence"      warranting      the

submission of the issue to the jury.                  Id.    A district court's

order of judgment as a matter of law will be affirmed only if

"applying     these      standards,   the      evidence     does    not   permit    a

reasonable jury to find in favor of appellants."                   Id.

    Having reviewed the record in the light of this standard of

review, this court is fully satisfied that the district court

acted appropriately in granting Caribbean Restaurants' motions

for judgment as a matter of law.               The facts are well known to the

parties, and a fact-intensive written analysis would be of no

import   to     anyone    other   than    them.       The    rulings      below    are

affirmed.




                                         -3-